DETAILED ACTION
	This Office action is in response to the amendment filed January 22, 2021.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as given in paragraph 1 of the Office action is withdrawn in view of the amendment to claim 1 and claim 9.
The rejection under 35 U.S.C. 103 as being unpatentable over TSUBAKI et al (2012/0135355) is withdrawn in view of the amendment to claims 1, 9 and 24 which now include an amine-containing group which is not disclosed in TSUBAKI et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-14, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA et al (2012/0183903).
The claimed invention now recites the following:


    PNG
    media_image1.png
    483
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    667
    media_image3.png
    Greyscale

HATAKEYAMA et al discloses a polymer resist composition comprising a recurring units as seen here below from page 6:

    PNG
    media_image4.png
    402
    403
    media_image4.png
    Greyscale

Each of the arrows point to a polarity switching/ALG group and the nitrogen-containing base speaks for itself. 
Thus in claim 1 the claimed ”chemical segment bonded to a polymer backbone includes an acid-labile group (ALG) is bonded to a polar unit such that the polar unit is acid-cleavable 3 is defined as an acid-labile group as shown here in paragraph [0077]:

    PNG
    media_image5.png
    485
    419
    media_image5.png
    Greyscale

It is noted that the acid-cleavable group in HATAKEYAMA et al meets the recited polar units as seen in claim 2 for a carbonyl oxy group shown here: 

    PNG
    media_image6.png
    39
    80
    media_image6.png
    Greyscale

thus prior art of HATAKEYAMA et al meet the claimed acid-labile group (ALG), polar unit and nitrogen-containing base of claim 1.
With respect to independent claim 9, the term “photoresist backbone” is confusing as to its structure, however  the  acid-labile group (ALG), and a polarity switching unit which in page 6.
With respect to claim 24, the acid-labile (ALG) is met as discussed above, the cross-linking site can be the carbonyl oxy group of the ester group shown here:

    PNG
    media_image7.png
    381
    381
    media_image7.png
    Greyscale

wherein the acid-labile group having a carboxyl ester group contain a carbonyl group which can cross-link by hydrogen bonding to the other parts on the polymer backbone.  The cleaved nitrogen group on the structural units above also meet the claimed cleaved chemical segment of claim 24 which can neutralizes a portion of the acid component in the exposed regions.
With respect to claims 2-5, the polar units have been discussed above for claim 2.
With respect to the mole ratio of the ALG in claim 3, applicants are directed to Polymer 1 of page 48 in HATAKEYAMA et al as their mole ratio is at 10% which meet the claimed range 
    PNG
    media_image8.png
    594
    392
    media_image8.png
    Greyscale

Claims 4 and 5 are met by HATAKEYAMA et al wherein the connectors are aliphatic as seen in Polymer 1.
With respect to claim 8, the cleaved groups are known to stay in the exposed areas due to the steric hindrance of the groups shown.
Claims 10-14 are met wherein it is common knowledge that after cleavage the remaining groups formed of the carboxylic acid ester groups are hydroxyl, which are polar and promote 
In addition the acetal groups of claim 11 are known to be functionally equivalent group to the acid-labile tertiary alkyl groups in chemically amplified resists.
With respect to claims 26-31, claims 26 has been discussed above for the change in polarity of the acid-labile groups.
With respect to claim 27 it is well known that cleaved groups form an unsaturated leaving group, thus the affinity for the photoresist increases.
Claims 28 and 29 recite common knowledge in photolithography which requires a post-exposure bake process to have the acid diffuse through the layer to cleave the acid-labile groups.
Claim 30 is met by the ArF Lithography Patterning Tests 1-5 in HATAKEYAMA et al, wherein the development is performed by butyl acetate as seen in paragraph [0231] shown here:
    PNG
    media_image9.png
    256
    413
    media_image9.png
    Greyscale

Claim 31 is met by the disclosed unit from page 6 cited above having a nitrogen-containing base.
	It would have been prima facie obvious to one of ordinary skill art of lithographic pattern formation and polymer chemistry to use the functionally equivalent repeating units of page 6, in the place of the first unit in Polymer 1 of Resist 1 in Table 1 on page 57 with the reasonable expectation of improved DOF and controlling acid diffusion and enhance a dissolution contrast during organic solvent development as taught in paragraph [0026] of HATAKEYAMA et al.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art references disclose the claimed amine-containing base to include sulfonium amine as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HATAKEYAMA et al (2015/0147697) disclose nitrogen-containing amine groups on the ALG in their copolymers in paragraph [0188].
SAGAHASHI et al (2012/0183904) disclose same nitrogen-containing amine groups on the ALG as seen in paragraph [0132].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                

J.Chu
May 1, 2021